Fairhurst, J.
¶27 (dissenting) — I dissent because the State did not violate the intrastate detainers act (IDA), chapter 9.98 RCW. Ryan James Peeler’s first request for final disposition did not comply with the IDA and, therefore, did not trigger the 120-day period. Peeler’s second request for final disposition was sufficient to start the 120-day period under the IDA, and a trial was timely set. To reach its holding, the majority misinterprets the requirements of the IDA.
¶28 This case involves Peeler’s requests for final disposition of an untried information under the IDA. The IDA provides that an incarcerated defendant may request a trial on any untried charges. RCW 9.98.010(1). Once the request is received by the prosecuting attorney, a trial must be set within 120 days. If a trial is not set within 120 days from the receipt of the request, the untried charges must be dismissed with prejudice. RCW 9.98.020. The issue in this case is whether Peeler’s first request for final disposition was sufficient to trigger the 120-day period.
¶29 The Court of Appeals found that the 120-day period under the IDA began when Peeler’s first request for a speedy disposition was received by the Skagit County prosecuting attorney on October 26, 2011 and the period expired on February 23, 2012. State v. Peeler, noted at 179 Wn. App. 1038, 2014 WL 720879, at *1, 2014 Wash. App. LEXIS 431, at *1. Since Peeler’s trial was not set until April 9, 2012, the Court of Appeals remanded the case to dismiss the Skagit County charge with prejudice. 2014 WL 720879, at *5, 2014 Wash. App. LEXIS 431, at *16.
¶30 The majority affirms the Court of Appeals and holds that the State violated the IDA by not bringing Peeler to trial within 120 days of receiving his request. I dissent and *187would reverse the Court of Appeals and remand the case to address Peeler’s unresolved claims.11
A. Standard of review
¶31 We review statutory interpretation de novo. State v. Gray, 174 Wn.2d 920, 926, 280 P.3d 1110 (2012). The objective in interpreting a statute is to ascertain and carry out the legislature’s intent. Id. The process of statutory interpretation begins with the statute’s plain meaning. Lake v. Woodcreek Homeowners Ass’n, 169 Wn.2d 516, 526, 243 P.3d 1283 (2010). If a statute’s meaning is plain on its face, we give effect to that plain meaning. Gray, 174 Wn.2d at 927. The court cannot add words or clauses to unambiguous statutes. State v. Delgado, 148 Wn.2d 723, 727, 63 P.3d 792 (2003). “A statute is ambiguous when it is ‘susceptible to two or more reasonable interpretations, but a statute is not ambiguous merely because different interpretations are conceivable.’ ” Gray, 174 Wn.2d at 927 (internal quotation marks omitted) (quoting Estate of Haselwood v. Bremerton Ice Arena, Inc., 166 Wn.2d 489, 498, 210 P.3d 308 (2009)).
B. The State did not violate the IDA
¶32 The IDA gives incarcerated defendants within Washington State the right to request trial on any untried charge. State v. Morris, 126 Wn.2d 306, 310, 892 P.2d 734 (1995). A trial must be set for the charge within 120 days after the prosecuting attorney receives a valid, written request. Id. at 314.
*188¶33 The IDA provides:
(1)Whenever a person has entered upon a term of imprisonment in a penal or correctional institution of this state, and whenever during the continuance of the term of imprisonment there is pending in this state any untried indictment, information, or complaint against the prisoner, he or she shall be brought to trial within one hundred twenty days after he or she shall have caused to be delivered to the prosecuting attorney and the superior court of the county in which the indictment, information, or complaint is pending written notice of the place of his or her imprisonment and his or her request for a final disposition to be made of the indictment, information or complaint: PROVIDED, That for good cause shown in open court, the prisoner or his or her counsel shall have the right to be present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance. The request of the prisoner shall be accompanied by a certificate of the superintendent having custody of the prisoner, stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner, and any decisions of the indeterminate sentence review board relating to the prisoner.
(2) The written notice and request for final disposition referred to in subsection (1) of this section shall be given or sent by the prisoner to the superintendent having custody of him or her, who shall promptly forward it together with the certificate to the appropriate prosecuting attorney and superior court by certified mail, return receipt requested.
(3) The superintendent having custody of the prisoner shall promptly inform him or her in writing of the source and contents of any untried indictment, information, or complaint against him or her concerning which the superintendent has knowledge and of his or her right to make a request for final disposition thereof.
*189(4) Escape from custody by the prisoner subsequent to his or her execution of the request for final disposition referred to in subsection (1) of this section shall void the request.
RCW 9.98.010.12
¶34 The IDA sets up a two-stage process for a prisoner to seek final disposition of an untried charge. Morris, 126 Wn.2d at 310. First, the prisoner makes the request for a final disposition of the untried charges. Id. This request is given or sent by the prisoner to the superintendent having custody of him. Id. Second, the superintendent having custody of the prisoner forwards the request with a certificate stating the term of confinement and other details appropriate for the prosecuting attorney and superior court. Id.; RCW 9.98.010(1). As provided in the statute, the 120-day period begins only when the prisoner “shall have caused to be delivered to the prosecuting attorney and the superior court . . . written notice of the place of his or her imprisonment and his or her request for a final disposition.” RCW 9.98.010(1); see also Morris, 126 Wn.2d at 314. Once the appropriate prosecuting attorney receives a valid request, the IDA requires the prosecuting attorney to bring the defendant to trial within 120 days. Morris, 126 Wn.2d at 314.
¶35 The Court of Appeals held that Peeler’s first request was effective when received by the prosecuting attorney because Peeler continued to serve a term of imprisonment while in the King County jail. Peeler, 2014 WL 720879, at *4-5, 2014 Wash. App. LEXIS 431, at *13-14. According to the Court of Appeals, Peeler’s subsequent change of location did not void or nullify his first request. Peeler, 2014 WL 720879, at *5,2014 Wash. App. LEXIS 431, at *16. While the Court of Appeals was correct in finding that Peeler was *190serving a term of imprisonment,13 it erred in assessing the validity of Peeler’s request for final disposition.
¶36 The majority holds that Peeler’s first request complied with the IDA because Peeler made a request for final disposition while imprisoned and the superintendent having custody of Peeler at the time he made the request forwarded the request along with the necessary certificate to the prosecuting attorney and superior court. Majority at 178. The prosecuting attorney has the responsibility to bring the prisoner to trial within 120 days, and as the majority notes, failure to do so results in a harsh penalty. Id. However, the majority fails to acknowledge that a prisoner must also strictly comply with the statute to trigger the 120-day period. State v. Young, 16 Wn. App. 838, 840, 561 P.2d 204 (1977) (noting that the statute requires a defendant to make a formal, written request for disposition as a prerequisite to triggering the 120-day period); In re Pers. Restraint of Myers, 20 Wn. App. 200, 205, 579 P.2d 1006 (1978) (“[0]nly those individuals who have complied with the statute and have submitted a written request for disposition of the pending action may claim the benefit of the 120-day time period.”).
*1911. Peeler’s first request for final disposition of the Skagit County charge was ineffective when received by the prosecuting attorney
¶37 An effective request for final disposition under the IDA is actually a package that includes three parts: (1) the prisoner’s “request for a final disposition,” (2) the prisoner’s “written notice of the place of his or her imprisonment,” and (3) “a certificate of the superintendent having custody of the prisoner” stating the details of the prisoner’s incarceration. RCW 9.98.010(1). Peeler’s case turns on whether his first request met all three requirements to trigger the 120-day period. See Young, 16 Wn. App. at 840 (requirements of RCW 9.98.010 must be met in order to commence the running of that statute’s 120-day period). Peeler’s request was inadequate as to requirements (2) and (3).
a) Peeler’s request did not list his correct place of imprisonment
¶38 The 120-day period begins when the prosecuting attorney receives the request. Morris, 126 Wn.2d at 314. Although Peeler’s request was accurate when he wrote it on October 7,2011, when the prosecuting attorney received the request on October 26,2011, Peeler’s place of imprisonment was the Kang County jail. According to the majority, the IDA does not require that a prisoner be physically present in the prison that he or she lists on the request at the time that the superintendent submits the request and the prosecuting attorney receives it because there is no explicit physical location requirement in the IDA. Majority at 179. The majority finds that the plain language of the statute requires that the prisoner list only the correct location from which he or she made the request. Id. at 182.
¶39 However, the purpose of requiring the prisoner to provide notice of his or her place of imprisonment, although not explicitly stated in the IDA, is to facilitate transportation and the processing of the prisoner’s case within the 120-*192day period. See Morris, 126 Wn.2d at 307 (purpose of the statute is to enable prisoners to have pending matters addressed within 120 days). For the statute to serve its purpose, the prosecuting attorney must have correct notice of the location of the prisoner when the request is received. Otherwise, as happened in this case, the prosecuting attorney cannot execute a transport order to where the prisoner says he is located. Peeler’s request failed to inform the prosecuting attorney of his correct location and thus was not sufficient to trigger the 120-day period under RCW 9.98.010(1).
b) The certificate that accompanied the request was not issued by the superintendent having custody of Peeler
¶40 The word “custody” is not defined in the IDA. When a phrase is not given a specific statutory definition, the words in the statute are given their common law or ordinary meaning. AllianceOne Receivables Mgmt., Inc. v. Lewis, 180 Wn.2d 389, 395, 325 P.3d 904 (2014). The word “custody” is defined as “[t]he care and control of a thing or person for inspection, preservation, or security.” Black’s Law Dictionary 467 (10th ed. 2014). As used in the IDA, the plain meaning of the term “custody” refers to the facility that actually has care and control of the prisoner. Here, when Peeler was at the King County jail for pretrial matters, he was under the immediate control of King County. Because King County had custody of Peeler on October 18, 2011, a Department of Corrections (DOC) superintendent at the Washington Corrections Center (WCC) in Shelton could not accurately issue a certificate of inmate status on October 24, 2011. The superintendent at WCC did not then have “custody.” RCW 9.98.010(1) (“certificate of the superintendent having custody of the prisoner”), (2) (“superintendent having custody of him or her”), (3) (“superintendent having custody of the prisoner”).
¶41 Peeler and the majority are correct that while in King County, Peeler remained in the formal custody of DOC *193because he continued to serve a term of imprisonment for his Snohomish County conviction. State v. Swenson, 150 Wn.2d 181, 192, 75 P.3d 513 (2003) (noting that once a defendant is charged and sentenced, he or she is in the formal custody of DOC even if transported to a different county); State v. Smeltzer, 86 Wn. App. 818, 821, 939 P.2d 1235 (1997) (“[A]fter sentencing, all felons are under the jurisdiction of the state’s penal system, which includes even the county jails.”). However, the word “custody” as used in the IDA must reference something more specific than the formal custody of DOC. Every prisoner who can make a request under the IDA is in the formal custody of DOC because he or she is serving a term of imprisonment. To enable the prosecuting attorney to bring the prisoner to trial within 120 days, the superintendent who actually has custody of the prisoner must certify the request. Here, that would be the superintendent or other official with that capacity at the Ring County jail.
2. The majority’s holding frustrates the purpose of the IDA
¶42 The majority’s interpretation of the IDA will allow prisoners with multiple charges in different counties to take advantage of the IDA to get untried charges against them dismissed with prejudice. Once transported out of a DOC correctional facility and to a county jail’ a prisoner is unavailable for transportation to another county jail to attend a continuance hearing or trial on other charges. See Swenson, 150 Wn.2d at 190 (affirming the trial court’s finding that once the prisoner was transported to Ring County he could not be transported to Jefferson County before returning to the correctional facility and DOC custody); see also City of Seattle v. Guay, 150 Wn.2d 288, 298, 76 P.3d 231 (2003) (noting that while a prosecuting attorney can issue a transport order, there is no mechanism to compel another jurisdiction or court to obey that order). Therefore, to transport a prisoner to attend trial or a continuance hearing, *194the prosecuting attorney must wait for the prisoner to be returned to a DOC correctional facility, which could occur beyond the 120-day time limit despite the prosecuting attorney’s efforts. Swenson, 150 Wn.2d at 192.
¶43 The Court of Appeals faulted the prosecuting attorney for inaction. Peeler, 2014 WL 720879, at *5, 2014 Wash. App. LEXIS 431, at *16. However, the prosecuting attorney issued a formal transport order the day after receiving Peeler’s request. It was Peeler’s inaccurate request that thwarted the process, not the prosecuting attorney’s inaction or imprudence. The Court of Appeals also faulted the prosecuting attorney for not seeking a continuance. The IDA provides that “for good cause shown in open court, the prisoner or his or her counsel shall have the right to be present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance.” RCW 9.98.010(1). However, if the prisoner cannot be transported for trial, it is unlikely that he or she also can be transported to attend a continuance hearing. Therefore, seeking a continuance does not resolve the issue here, as the Court of Appeals suggested.
f44 Moreover, the majority’s interpretation contravenes the intent of the legislature to create a system that results in the timely and orderly disposition of charges. As the majority acknowledges, under its interpretation a prisoner could make multiple final disposition requests simultaneously, resulting in prosecuting attorneys submitting conflicting transport orders and the dismissal of untried charges due simply to logistics and not the carelessness of a prosecuting attorney. Majority at 185. The majority dismisses the practical implications of its holding by stating that these issues should be addressed to the legislature. However, the plain language of the IDA does not dictate this result; rather, these practical problems arise from the majority’s interpretation of the IDA.
¶45 Requiring that a final disposition request provide accurate notice of the prisoner’s place of imprisonment when *195received by the prosecuting attorney and be accompanied by a certificate from the superintendent with actual custody of the prisoner comports with the purpose of the IDA and resolves the practical issues with the majoritys interpretation. Because Peeler’s first request for final disposition of the Skagit County charge was not accurate when received, I would hold that the request was not effective to commence the 120-day period under the IDA.
C. Peeler’s second request for final disposition of the Skagit County charge was effective
¶46 Peeler’s second request for final disposition of the Skagit County charge made on January 20, 2012, was effective. Peeler made a request for final disposition of the Skagit County charge and provided written notice of his place of imprisonment. DOC issued a certificate of offender status on January 25, 2012. Peeler remained at WCC until he was transported to Skagit County Superior Court on February 2, 2012, pursuant to a transport order by the Skagit County prosecuting attorney. A trial date was set for April 9, 2012, within the 120-day period based on Peeler’s second request.
CONCLUSION
¶47 Peeler’s first request for final disposition of the Skagit County charge was not effective when received by the prosecuting attorney. The IDA requires that a prisoner initiate the process by providing written notice of his place of imprisonment to the superintendent, and that notice, as well as a certificate from the superintendent having custody of him or her, be forwarded to the prosecuting attorney of the county where the outstanding charge is pending. The 120-day period begins when a prosecuting attorney receives the prisoner’s request. When the Skagit County prosecuting attorney received Peeler’s request, the request did not provide accurate notice of Peeler’s place of imprisonment and the certificate of inmate status was not completed by *196the superintendent with custody of Peeler. The request failed to commence the 120-day period. Peeler’s second request was effective, and Peeler was timely brought to trial on the Skagit County charge pursuant to the request. I would reverse the Court of Appeals and remand this case to the Court of Appeals to resolve Peeler’s unresolved claims. I respectfully dissent.
Madsen, C.J., and González and Yu, JJ., concur with Fairhurst, J.

 Peeler’s brief to the Court of Appeals asserted that the trial court violated Peeler’s rights to due process of law by not providing the jury with an instruction on the inferior degree offense of fourth degree assault in a prosecution for second degree assault. Appellant’s Opening Br. at 2. In addition, Peeler argued that the aggravating factor in RCW 9.94A.535(3)(y) is unduly vague and violates the Sixth and Fourteenth Amendments to the United States Constitution as well as RCW 9.94A.530(3). Id. Because the Court of Appeals reversed Peeler’s conviction, it did not address these contentions. Peeler, 2014 WL 720879, at *5, 2014 Wash. App. LEXIS 431, at *16.


 The current version of RCW 9.98.010 is quoted above, and the current version of chapter 9.98 RCW will be cited throughout this memorandum. The statute was changed in 2011 to make it gender neutral. See Laws op 2011, ch. 336, § 346.


 To interpret the IDA, courts have looked to the intent and language of the interstate agreement on detainers (Interstate Agreement), chapter 9.100 ROW. See Morris, 126 Wn.2d at 310. The Interstate Agreement is an interstate compact with parallel language and intent to the IDA. Id. The Interstate Agreement applies to prisoners who have “entered upon a term of imprisonment in a penal or correctional institution” or who during the continuance of a term of imprisonment have untried charges lodged against them by other states or the federal government. ROW 9.100.010 art. III. When interpreting the Interstate Agreement, courts have found that the phrase “term of imprisonment” requires that a prisoner be confined in some manner and continues to serve a prison sentence. See United States v. Dobson, 585 F.2d 55, 58-59 (3d Cir. 1978) (“that definable period of time during which a prisoner must be confined in order to complete or satisfy the prison term or sentence which has been ordered” (emphasis omitted)). Peeler was confined in the King County jail and continued to serve his prison sentence for the Snohomish County conviction. A prisoner’s temporary absence from a state prison does not interrupt a term of imprisonment. See State v. Bishop, 134 Wn. App. 133, 139, 139 P.3d 363 (2006) (finding that under the Interstate Agreement a prisoner was serving a term of imprisonment while in a drug rehabilitation program and during resentencing after her removal from the drug program because she was never released from her original sentence).